Citation Nr: 0409380	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material has been presented to reopen a claim 
of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
March 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In August 2002, the Board remanded this matter for a Travel 
Board hearing.  In July 2003, the veteran had a hearing 
before the undersigned Board member at the RO.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

In July 2000, the Board determined that the veteran's 
challenge to the timeliness of his substantive appeal to a 
November 17, 1992, rating action was inextricably intertwined 
with the claim of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection and remanded the matter to the RO for further 
development.  

In the November 17, 1992, rating action, the RO denied 
service connection for a low back disorder.  Notification was 
mailed in January 1993.  The veteran disagreed with the 
determination in May 1993 and requested a statement of the 
case (SOC).  The claim was reconsidered in September 1993.  
The veteran disagreed with that denial in October 1993.  In 
November 1993, the matter was adjudicated on a finality 
basis; it remained denied.  In February 1994, the RO issued 
the veteran a relevant SOC.  In the SOC, the issues were 
framed as service connection for a low back pain and were 
adjudicated de novo, although the SOC contained laws and 
regulations pertaining to de novo and finality adjudications.  
A July 1994 Report of Contact acknowledged the foregoing, and 
it was noted that the appeal had been closed based on failure 
to respond; however, the veteran had until October 1, 1994, 
to return his VA Form 9 if he wanted to pursue his appeal.  
The veteran was apprised of the foregoing.  A VA Form 9 was 
received on October 21, 1994.  In August 1995, the RO 
informed the veteran that new and material evidence was 
required to reopen his claim.  

In the July 2000 remand, the Board found that the RO failed 
to provide the veteran adequate reasons and bases as to why 
the substantive appeal was not timely.  The Board notes that 
the RO has not complied with the Remand directive.  In a 
statement dated in October 2000, the RO informed the veteran 
that he had not filed a timely VA Form 9 with respect to a 
September 16, 1993, rating decision; the November 17, 1992 
rating action was not addressed.  A remand creates a right in 
the veteran to compliance with the instructions contained 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000, which prescribes VA's duties to 
notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence, was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA had not 
been enacted when the RO initially adjudicated the 
appellant's claim.  Therefore, this matter has not been 
developed in accordance with the VCAA.  

In July 2002, the Board conducted its own development in this 
matter pursuant to 38 C.F.R. § 19.9(a)(2).  Specifically, the 
veteran's Social Security Disability (SSA) records were 
requested.  The development has been completed, and the 
veteran has not waived RO consideration of this evidence. In 
Disabled American Veterans v. Sec'y of Veterans Affair, the 
Federal Circuit, in part, invalidated the Board ability to 
conduct its on development.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, the case must be remanded to the RO for review of 
the evidence in the first instance.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  In so doing, the RO must 
convey (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim(s).  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  After completion of the development 
call for above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should make a 
determination as to whether the veteran 
filed a timely substantive appeal for the 
November 1992 denial of service 
connection for a low back disorder.  
Thereafter, the veteran should be 
notified of that determination and 
afforded an opportunity to respond.  Any 
action deemed necessary thereafter should 
be accomplished.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




